[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            AUG 11, 2006
                             No. 06-10679                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 05-10054-CV-KMM

CHARLES FORCE,


                                                           Plaintiff-Appellant,

                                  versus

DANNY L. KOLHAGE,
MARK JONES,
RICHARD PAYNE,
DAVID L. LEVY,
GERALD B. COPE,
MELVIA B. GREEN et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (August 11, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.
PER CURIAM:

       Charles Force appeals the district court’s dismissal of the claims he brought

under the Civil Rights Act, 42 U.S.C. §§ 1983, 1985, and the Racketeering

Influence Corrupt Organization Statute (“RICO”), 18 U.S.C. § 1962(c) and (d),

against Florida state court Judges David L. Levy, Gerald B. Cope, Melia Green,

Richard Payne and Mark Jones, and the court’s grant of summary judgment in

favor of Danny L. Kolhage, Clerk of Monroe County, Florida, Circuit Court.

Force’s claims stem from actions he brought against Kolhage in Florida court that

the defendant judges disposed of adversely to Force.

       In prosecuting this appeal, he presents two principal arguments. First, the

district court erred in dismissing his complaint for lack of subject matter

jurisdiction under the Rooker-Feldman 1 doctrine. Alternatively, he argues that he

was not afforded due process in state court, which constituted “fraud” that “vitiated

the [state] court’s proceedings” and rendered the state decisions not entitled to Full

Faith and Credit. Second, Force argues that the district court erred in dismissing

his claims for damages against the judges on the ground that they were entitled to

absolute judicial immunity. As to this argument, he states that the dismissal


       1
       District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75
L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362
(1923)


                                              2
violated his “civil and constitutional rights.”2 We address these arguments in turn.

                                               I.

       The Rooker-Feldman doctrine holds that a federal district court lacks

jurisdiction to review a state court’s final judgment. Amos v. Glynn County Bd. of

Tax Assessors, 347 F.3d 1249, 1265-66 n.11 (11th Cir. 2003). Four criteria must

be met for the doctrine to apply: (1) the party in federal court is the same as in the

state court; (2) the state court ruling was a final judgment on the merits; (3) the

plaintiff in federal court had a reasonable opportunity to raise his claims in the state

court proceeding; and (4) the issue before the federal court was either adjudicated

by the state court or inextricably intertwined with its judgment. Id. The doctrine is

confined to cases that are “brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct.

1517, 1521-22, 161 L.Ed.2d 454 (2005).

       Here, the defendant judges presided over state court actions in which Force



       2
        In addition to these two arguments, Force contends that the district court erred in
denying his motions to disqualify the Florida Attorney General, for discovery, and to dismiss
Kolhage’s attorney, and his application for a temporary injunction. Since the court properly
dismissed his claims for lack of jurisdiction under the Rooker-Feldman doctrine, we need not
reach these arguments.

                                                3
was a party and denied his claims for relief. Those claims arose from Kolhage’s

alleged failure to file documents on Force’s behalf, both prior to and during the

state court proceedings. Force now seeks federal court relief based upon what he

believes were improper rulings in those cases. The procedural framework in this

case is similar to that described by the Court in Exxon Mobil. See Exxon Mobil,

544 U.S. at 284. Moreover, all of the Rooker-Feldman elements have been met.

Force’s Rooker-Feldman argument therefore fails.

                                           II.

      Judges are entitled to absolute judicial immunity from damages for those

acts taken while they are acting in their judicial capacity, unless they acted in a

clear absence of jurisdiction. Mireles v. Waco, 502 U.S. 9, 9-12, 112 S.Ct. 286,

287-81, 116 L.Ed.2d 9 (1991). Force presents nothing to support the proposition

that the defendant judges acted outside of their judicial authority or in a clear

absence of jurisdiction. Indeed, it appears from his complaint and subsequent

filings that the judges acted within their jurisdiction in issuing the complained of

orders and managing the cases he filed.

      We find no basis for disturbing the district court’s judgment. It is

accordingly

      AFFIRMED.



                                           4